Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4 January 2022.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the visual flow indicator including a “digital display” as set forth in claims 1 and 10; the visual flow indicator having a “sliding or lifting cylinder” as set forth in claim 18; the visual flow indicator having a “sliding or lifting ball” as set forth in claim 19; the visual flow indicator having a “ribbon” as set forth in claim 21; and the visual flow indicator having “confetti” as set forth in claim 22; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 10, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig (2013/0306192) in view of Shoshana (WO 2007/032012). Figure 2 of Hennig shows an automatic tire inflation system for dual tires having all of the features as set forth in the above claims, except as specifically noted below. Namely, Hennig fails to show first and/or second visual flow indicator(s) disposed in a path of sealed fluid communication between the rotary air connection (i.e. rotary union) and a first and/or second tire.
	Shoshana teaches the use of a visual flow indicator 21 including a visual alert mechanism 38 and flow meter (per claims 1 and 16). An air hose 29 forms the sealed communication path of the visual flow indicator 21 (per claim 4), which is disposed between a tire valve stem and another element of the TIS (per claim 3). The visual alert mechanism 38 of the visual flow indicator 21 is a sliding or lifting ball or pellet (per 
	Hennig as modified by Shoshana does not show the visual flow indicator including a sliding or lifting cylinder, ribbon, or confetti. However, it would have been obvious to one of ordinary skill in the art to provide the visual flow indicator of Hennig as modified by Shoshana with any of the above elements, which are functional equivalents of the ball 38. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoshana in view of Bruner (3,987,407). Shoshana shows an air hose 29 for communicating pressurized air to a tire, and having a visual flow indicator 21. Shoshana does not show the use of a lighted indicator.
	Bruner teaches the use of a lighted indicator 62 that is statefully controlled to indicate a value above a threshold value. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide a lighted indicator for the visual flow indicator of Shoshana, for the purpose of providing a warning to the user inside the vehicle.
	While Shoshana as modified by Bruner does not disclose that the lighted indicator is statefully controlled even when fluid flow has stopped, it is well known in the . 

Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. The Applicant argues that the drawings do not need to show every claimed feature of the invention. However, this is not the case, given the fact that the location of claimed physical elements (i.e. the “digital display”, “sliding or lifting cylinder”, “ribbon”, or “confetti”) is necessary to understand the interaction of the rest of the elements of the invention with the aforementioned parts, and thus should be shown in the drawings.
	The Applicant argues that Shoshana “does not describe a rotary air connection”. However, Hennig shows the rotary air connection; Shoshana is only used to teach the presence of a visual flow indicator in a flow pathway (i.e. air hose). 
	The Applicant argues that Shoshana discloses a portable tire inflation device, and that making the visual flow indicator “fixedly connected to the vehicle for use in its normal operation so that it is no longer portable” would render the portable inflation device of Shoshana “unsatisfactory for its intended purpose”. However, the Applicant is arguing a literal combination of the references, which is not the case. Namely, Shoshana is only used for the teaching of a visual flow indicator as part of a tire inflation device. One of ordinary skill in the art would find it obvious that a visual flow indicator may be used on any device in which air flow can be measured. 

	The Applicant argues that claim 10 is drawn to a hubcap having “an air hose port” and “a fluid channel configured to convey pressurized air from a rotary connection to the air hose port”, and that “neither of those features is commonly  found in a hubcap”. However, this is NOT the case, given the fact that hubcaps having exactly those features are commonly found and known in the art of tire inflation systems. The Applicant further argues that Hennig does not describe or shown [sic] any hubcap, even a generic one”. Again, this is NOT the case, given the fact that Hennig clearly shows a hubcap in Figure 2 (connected to rotary union 216). Furthermore, Hennig discloses in paragraph [0013] suitable elements of a tire inflation system (including many patents showing hubcaps with fluid channels, air hose ports, and rotary unions); thus, clearly showing the ubiquity thereof in the art. 
	The Applicant argues that the lighted indicator of Bruner is “based on pressure, not fluid flow”, and that “pressure indicators and flow indicators are simply not functional 
	The Applicant argues that there is “no indication that Bruner’s signal light is statefully controlled”. However, this is not the case, given the fact that the signal light is either on or off (both functional states of the signal light). 
	The Applicant argues that Shoshana does not given any indication that “any flow indicator…is statefully controlled so that such an indication is maintained even if fluid flow has stopped”. The Applicant states that Shoshana discloses the opposite by referring to paragraph [0050] that sets forth that the air-flow indicator shows “when air is flowing and when it has come to a halt”. However, paragraph [0052] of Shoshana also sets forth that the indicator shows when equilibrium has been reached (which is when air flow through the indicator has “come to a halt”). Therefore, the indicator of Shoshana does actually function in the manner set forth in claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617